 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    JESUS BONILLA CASTANEDA,                          Case No. 1:16-cv-01562-NONE-SKO (PC)

12                       Plaintiff,
                                                        ORDER ADOPTING FINDINGS AND
13           v.                                         RECOMMENDATIONS
14    SHERMAN, et al.,                                  (Doc. Nos. 56, 65)
15                       Defendants.
16

17          Plaintiff Jesus Bonilla Castaneda, a paraplegic state prisoner, brought this civil rights

18   action pro se and in forma pauperis under 42 U.S.C. § 1983 against seventeen prison officers for

19   violations of his First and Eighth Amendment rights and the Americans with Disabilities Act.

20   According to the allegations of the operative first amended complaint, plaintiff was pressured by

21   defendants to bear false witness against his cellmate for supposedly attacking a correctional

22   officer; then prison officers intentionally placed him with a assaultive cellmate and transferred

23   him to a prison where he would be “seriously hurt or killed” in retaliation for reporting assaults;

24   and that prison staff damaged his wheelchair but refused to repair it because it reportedly was

25   “too expensive” to do so. (Doc. No. 13 at 4-13.)

26          Before filing a suit, “[t]he PLRA mandates that inmates exhaust all available

27   administrative remedies before filing any suit challenging prison conditions, including, but not

28   limited to, suits under § 1983.” Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (internal
 1   quotation marks omitted). Accordingly, defendants Sherman, Hacker, Acebedo, Collins, Pfeiffer,

 2   Peterson, and Williams, have moved for summary judgment on the ground that plaintiff failed to

 3   exhaust his administrative remedies prior to filing this suit as is required. (Doc. No. 56.) Plaintiff

 4   has filed an opposition to the motion for summary judgment, and moving defendants have

 5   replied. (Doc. Nos. 60-62.) Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302, this matter

 6   was referred to a United States magistrate judge.

 7          The assigned magistrate judge considered the parties’ papers and, on January 13, 2020,

 8   issued findings and recommendations, recommending that the defendants’ motion be granted in

 9   part and denied in part. (Doc. No. 65 at 1.) Specifically, the magistrate judge recommended that
10   defendants Hacker and Sherman be dismissed from this action due to plaintiff’s failure to first

11   exhaust his claims against them, but that plaintiff’s claims against Acebedo, Collins, Peterson,

12   Pfeiffer, and Williams to proceed. (Id. at 8-9, 11.) The findings and recommendations gave

13   notice to the parties to file their objections within 21 days. (Id. at 11.) Moving defendants timely

14   filed objections on February 3, 2020. (Doc. No. 66.) Plaintiff has not filed any objections to the

15   pending findings and recommendations, and the time to do so has passed. In accordance with the

16   provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a de novo review of this case.

17   Having carefully reviewed the entire file, including moving defendants’ objections, the court

18   finds the findings and recommendations to be supported by the record and proper analysis.

19          As explained in the findings and recommendations, whether the moving defendants had
20   met their burden of showing that there was no genuine dispute of material fact turns on whether

21   two inmate grievances plaintiff filed, appeal log nos. KVSP-16-00627 and KVSP-16-00822, had

22   exhausted his administrative remedies. (Doc. Nos. 56-2 at 5-7; 65 at 3-4.) “Proper exhaustion

23   demands compliance with an agency’s deadlines and other critical procedural rules because no

24   adjudicative system can function effectively without imposing some orderly structure on the

25   course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90–91 (2006) (footnote omitted).

26   Even though plaintiff had successfully brought his two inmate grievances to the final level of
27   review, moving defendants contend that those inmate grievances failed to satisfy the applicable

28   procedural rules. (Doc. Nos. 56-2 at 11-13.)

                                                         2
 1          Turning first to the magistrate judge’s analysis of the motion for summary judgment as to

 2   defendants Hacker and Sherman, the undersigned agrees that “[n]either of the two relevant

 3   grievances that Plaintiff exhausted (KVSP-16-00627 and KVSP-16-00822) name Hacker or

 4   Sherman, nor provide[d] any information that would assist an appeals coordinator in attempting

 5   to identify them.” (Doc. No. 65 at 9) (citing Spaich Decl.; Exs. C, D; Doc. No. 56-4 at 41, 55,

 6   57.) Neither plaintiff nor moving defendants object to this finding. (Doc. No. 66.) Thus, no

 7   further discussion is required on this issue since the undersigned also agrees with the magistrate

 8   judge’s analysis as to the pending motion with respect to defendants Hacker and Sherman.

 9          Moving defendants’ objections to the findings and recommendations are instead directed
10   at the findings as to defendants Acebedo, Collins, Peterson, Pfeiffer, and Williams. (Id. at 2-6.)

11   The magistrate judge’s analysis as to the motion as it relates to these five defendants is

12   appropriately based upon the Ninth Circuit’s decision in Reyes v. Smith, 810 F.3d 654 (9th Cir.

13   2016), which is binding on this court.1 (Doc. No. 65 at 6-9.) As explained below, the

14   undersigned concludes that defendants’ objections are premised on their misinterpretation of that

15   decision.

16          The defendant physicians in Reyes sought summary judgment on the basis that the

17   plaintiff’s “suit is barred under the PLRA exhaustion requirement because his grievance failed to

18   alert[ ] the prison to the nature of the wrong for which redress is sought and provide sufficient

19   information to allow prison officials to take appropriate responsive measures.” Id. at 658
20   (internal quotation marks and citation omitted). The question presented on appeal was whether

21   the plaintiff had “failed to exhaust administrative remedies because his grievance did not name all

22   staff members involved in his case,” to which the Ninth Circuit answered with a qualified “no.”

23   Id. at 657, 659. Notwithstanding the plaintiff’s failure to specify the physicians by name in his

24   inmate grievance as required by the applicable procedural rules, the Ninth Circuit concluded in

25   Reyes that the prison “plainly knew” that the two physicians were on the pain management

26   committee, whose recommendation the prison officials relied on in denying the plaintiff’s inmate
27

28
     1
       See Mohamed v. Uber Techs., Inc., 848 F.3d 1201, 1211 (9th Cir. 2016) (district courts have no
     “authority to ignore circuit court precedent”).
                                                     3
 1   grievance on the merits at each level of review. Id. at 656, 659. The Ninth Circuit further

 2   reasoned that:

 3                    When prison officials opt not to enforce a procedural rule but instead
                      decide an inmate’s grievance on the merits, the purposes of the
 4                    PLRA exhaustion requirement have been fully served: prison
                      officials have had a fair opportunity to correct any claimed
 5                    deprivation and an administrative record supporting the prison’s
                      decision has been developed. Dismissing the inmate’s claim for
 6                    failure to exhaust under these circumstances does not advance the
                      statutory goal of avoiding unnecessary interference in prison
 7                    administration. Rather, it prevents the courts from considering a
                      claim that has already been fully vetted within the prison system.
 8

 9   Id. at 658.
10           In their objections defendants essentially reassert the arguments presented in their motion

11   and reply. In this regard, defendants argue that “[p]laintiff failed to exhaust his claims” against

12   Collins, Peterson, Williams, and Pfeiffer “because his grievance actually did not comply with all

13   applicable CDCR regulations.” (Doc. No. 66 at 2-3) (emphasis in original.) Reading the decision

14   in Reyes out of context, defendants contend that plaintiff’s failure to formally and precisely

15   follow the CDCR regulations deprived them of notice and opportunity to address plaintiff’s

16   inmate grievances. (Doc. No. 66 at 6.) For instance, they contend that plaintiff’s KVSP-16-

17   00627 inmate grievance misidentified defendants Collins, Peterson, and Williams as working for

18   Kern Valley Prison (when they were employed by the California Substance Abuse Treatment

19   Facility) and that plaintiff had another inmate grievance against Collins and Peterson. (Id.) What
20   is dispositive under the decision in Reyes, however, is whether the prison officials decided the

21   fully exhausted inmate grievance on the merits despite any procedural defects or did they deny

22   the inmate grievance on the basis of the procedural defect. See Reyes, 810 F.3d at 658. As the

23   pending findings and recommendations accurately explain, here plaintiff’s KVSP-16-00627

24   inmate grievance specifically identified defendants Collins, Peterson, Acebedo, and Williams and

25   set forth how they were involved in the supposed effort to place plaintiff in a greater danger.

26   (Doc. No. 65 at 3, 6-9.) As the Ninth Circuit in Reyes has instructed, the state’s interest in
27   administrative exhaustion has been served where “[p]rison officials have had the opportunity to

28   address the grievance and correct their own errors and an administrative record has been

                                                         4
 1   developed. the onus is on prison officials to enforce any applicable procedural rules and to

 2   “correct their own errors” as well as the administrative record. Reyes, 810 F.3d at 657.2 Here,

 3   prison official chose not to enforce the applicable procedural rules and, instead, decided

 4   plaintiff’s inmate grievance KVSP-16-00627 on its merits. (Doc. Nos. 56-4, Ex. D; 65 at 7-9);

 5   see also Doc. No. 56-4, Ex. D at 58. Thus, the magistrate judge rightly held that plaintiff here

 6   had properly exhausted his administrative remedies as to Collins, Peterson, Acabedo,3 and

 7   Williams.

 8           Whether plaintiff exhausted his administrative remedies with respect to his claim against

 9   defendant Pfeiffer is more obscure. Defendants concede that Pfeiffer is the head of the
10   classification committee before which plaintiff appeared on January 21, 2016. (Doc. No. 56-2 at

11   3.) Plaintiff’s KVSP-16-00627 inmate grievance misidentified Pfeiffer as the “associate warden,”

12   though plaintiff plainly stated therein that “these individuals” on the January 21, 2016 committee

13   “conspired to have me stabbed or killed by placing me back on A yard,” and that they knew he

14   “was going to be hurt or killed but intentionally ignored [his] safety concerns in order to carry out

15   the threat issued by [Collins].” (Doc. No. 56-4, Ex. D at 57) (alteration in original); see also id. at

16   58 (plaintiff suggesting that he could not identify the people on the January 21, 2016 committee).

17   As in Reyes, plaintiff here specified that the classification committee, whose members were not

18   identified, was involved in the alleged wrongdoing against him. Despite plaintiff’s failure to

19   identify the committee members by name, prison officials decided plaintiff’s KVSP-16-00627
20   inmate grievance on its merits. Again, under the decision in Reyes the state’s interest in

21   administrative exhaustion was therefore satisfied and the conclusion reached in the findings and

22   /////

23   /////

24
     2
       As the Ninth Circuit also observed, “The grievance process is only required to ‘alert prison
25   officials to a problem, not to provide personal notice to a particular official that he may be sued.’”
     Reyes, 810 F.3d at 659 (quoting Jones v. Bock, 549 U.S. 199, 219 (2007).
26
     3
       As the magistrate judge correctly pointed out, defendants concede that plaintiff exhausted his
27   administrative remedies with respect to his claim against defendant Acebedo. (Doc. No. 65 at 6)
28   (citing Doc. No. 56-3 at ¶ 16.)

                                                        5
 1   recommendations that plaintiff had exhausted his administrative remedies before filing his suit

 2   against defendant Pfeiffer will be adopted.4

 3          For the reasons explained above:

 4          1. The findings and recommendations signed on January 13, 2020 (Doc. No. 65) are

 5                adopted in full;

 6          2. Defendants’ motion for summary judgment (Doc. No. 56) is granted in part and denied

 7                in part;

 8          3. Defendants Hacker and Sherman are dismissed from this action;

 9          4. This case shall proceed on plaintiff’s operative claims against defendants Acebedo,
10                Collins, Peterson, Pfeiffer, and Williams; and

11          5. This case is referred back to the assigned magistrate judge for further proceedings.

12   IT IS SO ORDERED.
13
         Dated:      March 17, 2020
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19
20   4
       In support of their objections, defendants also cite to two unpublished Ninth Circuit opinions,
21   neither of which dissuades the court from adopting the pending findings and recommendations.
     (Doc. No. 66 at 6.) In the first case, Wilson v. Zubiate, 718 F. App’x 479, 481 (9th Cir. 2017),
22   “[t]he district court found that [the plaintiff] did not fully exhaust administrative remedies under
     the [PLRA] because, although he pursued three levels of administrative review, [the plaintiff]
23   failed to appeal CDCR’s decision to cancel his appeal for lack of jurisdiction,” and the Ninth
24   Circuit affirmed. Wilson, 718 F. App’x at 481–82. Unlike plaintiff’s KVSP-16-00627 inmate
     grievance here which was decided on the merits, the CDCR’s administrative decision in Wilson
25   was premised on a procedural defect, namely a lack of jurisdiction. Id. at 481 (rejecting
     “Wilson’s argument that CDCR’s cancellation decision at the third level of review constituted a
26   decision on the merits”). Thus, Wilson is completely consistent with the analysis adopted by this
     order. In the second case, Cruz v. Betancourt, 771 F. App’x 826 (9th Cir. 2019), the Ninth
27   Circuit affirmed the district court’s ruling that there was no violation of the Eighth Amendment
28   based on the evidence before the court—there simply was no administrative exhaustion at issue.
     Thus, the decision in Cruz has no relevance to the administrative exhaustion issue presented here.
                                                           6
